DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code.  Applicants are required to delete the embedded hyperlinks and/or other form of browser-executable code.  See MPEP §608.01.
The Specification, ¶[0052], includes two hyperlinks that must be deleted: “www.chokkan.org/software/crfsuite” and “github.com/scrapinghub/python-crfsuite”.
The Specification, ¶[0057], includes a hyperlink that must be deleted: “python-pptx.readthedocs.io/en/latest/”.
Generally, it is improper to include a hyperlink.  A hyperlink may in some instances be included if it is a top level domain name, but these hyperlinks are not top level domain names.  See 37 CFR 1.57(e) and MPEP §608.01 VII.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 to 5 and 11 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur et al. (U.S. Patent Publication 2020/0110779) in view of Vangala et al. (U.S. Patent Publication 2019/0361719).
Concerning independent claims 1 and 11, Setlur et al. discloses a method and system for data visualization of natural language utterances in a user interface, comprising:
“in an information processing apparatus comprising at least one computer processor: receiving from an electronic device, a natural language command” – a computing device displays a data visualization interface and receives user selection of a data source and a natural language command directed to the data source (Abstract); a method executes at a computing device having a display and one or more processors (“at least one computer processor”) (¶[0007]); graphical user interface 100 includes a natural language input box 124, referred to as a command box, for receiving natural language commands (¶[0047]: Figure 1); a user input module 234 receives user input through natural language box 124 (¶[0055]: Figure 2A); 
“parsing the natural language command into a plurality of tokens comprising words from the natural language command” – a method includes forming a first intermediate expression according to a context-free grammar and a semantic model of data fields in the data source by parsing the natural language command (¶[0007]); a natural language processing module 238 for processing, e.g., interpreting natural language inputs, e.g., commands, parses the natural language command into tokens (“parsing the natural language command into a plurality of tokens”) (¶[0057]: Figure 2A); natural language processing module 238 parses the command ‘ave price’ into tokens 
“tagging a first token of the plurality of tokens with an action label, a second token of the plurality of tokens with an object label, and a third token of the plurality of tokens with a data type label” – a data visualization interface receives user selection of a data source and a natural language command directed to the data source (“a data type label”) (Abstract); a method includes receiving a first user input to specify a natural language command directed to the data source; user input includes one or more words associated with the data source (¶[0007]); a user inputs a natural language command or expression into natural language box identifying one or more data sources 242 (¶[0055]: Figure 2A); natural language processing module 238 identifies that the term ‘average’ specifies an aggregation type and the token ‘price’ specifies the data field to be aggregated (¶[0092]: Figure 2A); a data visualization is automatically generated and displayed in response to user selection of ‘by country’; natural language processing module 238 concatenates an analytical expression corresponding to the phrases ‘average price’, e.g., an aggregation expression and ‘by country’, e.g., a group expression; the application computes the average price of wine by country and displays a map 416 in which the average prices by country are represented by different colors, e.g., shades, on the map (¶[0095]: Figure 2A); a command may be ‘average price on a map’ (¶[0138]: Figure 7A); here, identifying ‘average’ as an aggregation type is equivalent to “tagging . . . with an action label”, identifying ‘price’ as a data field to be aggregated is “tagging . . . with an object label”, and ‘on a map’ is “tagging . . . with a 
“identifying a skill in a skill of a plurality of skills in a skill library that is mapped to the action label and the object label” – users may explicitly express their intent for a specific graphical representation; a data visualization application supports visualizations when a user explicitly asks for these chart types in their input utterances, e.g., natural language commands; natural language commands for chart types include bar chart, Gantt chart, line chart, map, pie chart, scatter plot, and tree map (“a skill library”); commands can include ‘start date as a bar chart’ and ‘sum of sales by customer name as a line chart’ (¶[0129] - ¶[0136]); implicitly, each data visualizations of chart types including bar chart, Gantt chart, line chart, map, pie chart, scatter plot, and treemap is “a “a skill of a plurality of skills in a skill library”; Compare Specification, ¶[0066], which states that ‘piechart’ and ‘barchart’ are skills; that is, a command ‘average price on a map’ or ‘average price by country’ identifies a skill that ‘maps’ an ‘average’ (“the action label”) and a ‘price’ (“the object label”);
“retrieving data from a data source based on the data type label” – a device executes database queries to retrieve data sets from a data source (Abstract); a computing device translates an updated intermediate expression into one or more database queries, and executes the one or more database queries to retrieve one or more data sets from the data source; a first user input is received to specify a natural language command directed to the data source; the user input includes one or more words associated with the data source (“a data source based on the data type label”) (¶[0007]); computing device 200 executes the one or more database queries to retrieve 
“generating digital content according to the skill using the data” – a device then generates and displays a data visualization of the retrieved data set (Abstract); a computing device generates and displays a data visualization of the retrieved data sets (¶[0007]); generating and displaying the data visualizations of retrieved data sets includes displaying a data visualization having the visualization type; the data visualization type is one of: a bar chart, a Gantt chart, a line chart, a map, a pie chart, a scatter plot, or a tree map (¶[0015] - ¶[0016]); computing device 200 generates and displays a data visualization of the retrieved data sets (¶[0177]: Figure 9D: Step 968).
Concerning independent claims 1 and 11, Setlur et al. arguably discloses all of the limitations of these independent claims.  Conceivably, Setlur et al. does not expressly disclose a natural language command syntax that comprises “identifying a skill of a plurality of skills in a skill library” or “retrieving data from a data source based on the data type label”.  Still, Setlur et al. discloses commands for generating a bar chart, a Gantt chart, a line chart, a map, a pie chart, a scatter plot, and a treemap.  (¶[0129] - ¶[0136])  Each of these visualizations may be construed as a ‘skill’.  
Compare Specification, ¶[0058], where “a skill” is “Please [create]action a [Piechart]object about Energy Production using [RTE data set]data and include it in [energy report] presentation presentation”.  Here, Setlur et al. discloses an exemplary natural language command, ‘average price as a map’.  (¶[0138]: Figure 7A)  Broadly, Setlur et al. discloses that a user may specify “a data source” (“retrieving data from a data source based on the data type label”).  A data visualization interface receives user selection of a data source and a natural language command directed to the data source.  (Abstract)  A method includes receiving a first user input to specify a natural language command directed to the data source, where user input includes one or more words associated with the data source.  (¶[0007])  A user inputs a natural language command or expression into natural language box identifying one or more data sources 242.   (¶[0055]: Figure 2A)   
Concerning independent claims 1 and 11, even if these limitations of “identifying a skill of a plurality of skills in a skill library” and “retrieving data from a data source based on the data type label” are not expressly disclosed by Setlur et al., then they are taught by Vangala et al.  Generally, Vangala et al. teaches a personal assistant that includes a database of a plurality of available skills (“a plurality of skills in a skill library”).  (Abstract)  A personal assistant is configured to use a variety of different skills to serve natural language queries submitted by a user (“a natural language command”).  A ‘skill’ includes any operation to assist a user, e.g., 1) gathering and outputting information from multimedia content, 2) recording information for later retrieval, 3) communicating with others, etc.  (¶[0008] - ¶[0009])   Personal assistant 101 includes a skill execution engine 106 configured to determine a current query (“the natural language command”), and to assess a match confidence for a candidate skill with regard to each candidate skill of a plurality of candidate skills, e.g., so as select a candidate skill having a e.g., ‘Play music by The Beatles’.  (¶[0050])  Specifically, one embodiment provides a query (“a natural language command”) in which the user asks the device to play rock music using a specific music service, ‘MusicService2’.  Personal assistant 101 assesses a match confidence for a candidate skill for playing music using MusicService2.  User 10 might ask to play a particular music track that is only available in a particular music service, e.g., songs from an artist or album that is distributed on a particular music service and not on other music services available to personal assistant 101.  (¶[0057] - ¶[0058]: Figure 3)  Figure 3 illustrates a user speaking a command, “Play rock music using MusicService2”.  Here, a command syntax is to play music, where music is “digital content” and an “action” is to play the music.  Moreover, “an object” is rock music or a particular music track from a particular artist, e.g., “The Beatles”, and “a data source” is “MusicService2”.  Vangala et al., then, teaches “identifying a skill of a plurality of skills in a skill library” and “retrieving data from a data source based on the data type label”.  An objective is to improve efficiency and performance of a personal assistant aiding a user in completion of various tasks.  (¶[0014])  It would have been obvious to one having ordinary skill in the art to identify a skill of a plurality of skills from a natural language command using a command syntax that identifies a data source as taught by Vangala et al. in a computing device that displays a data visualization interface from a natural language command directed to a data source of Setlur et al. for a purpose of improving an efficiency and performance of a personal assistant aiding a user in completion of various tasks.

Concerning independent claim 11, Setlur et al. discloses these additional limitations of “an interface”, “a parser”, “a skill library”, “a document generator”, and “a data source” as corresponding elements of graphical user interface 100, a parser of natural language processing module 238, chart types of data visualizations, data visualization generation module 236, and data sources 242.

Concerning claims 2 to 3 and 12 to 13, Setlur et al. discloses a user may provide a natural language command by typing the command in box 124 (“wherein the natural language command is received as text”); alternatively, a user may indirectly interact with the command box by speaking into microphone 220 to provide commands (“wherein the natural language command is received as audio”) (¶[0047]: Figures 1 to 2A); some implementations provide a natural language expression captured by an audio input device 220 (¶[0055]: Figure 2A).  Similarly, Vangala et al. teaches that a ‘query’ can be a verbal command of spoken and/or written words including a spoken and/or written exchange between a user and a personal assistant (¶[0011]); personal assistant 101 receives queries through a natural language understanding interface 102, and includes a microphone 103 to capture speech audio or a keyboard configured to receive a query in the form of text.  (¶[0016] - ¶[0017]: Figure 1)
Concerning claims 4 and 14, Setlur et al. discloses that a user may explicitly express their intent for a specific graphical representation, e.g., a user may specify a line charts to perform temporal analysis (¶[0127]); a user inputs a natural language expression 702 of ‘average price as a map’ in command box 124; in response to user e.g., a map, is displayed in response to selected option 704 (¶[0138]: Figure 7A); user input of a natural language command 714 can be ‘country as a pie’, and in response to the command, user interface 100 displays an interpretation 716 ‘by country as a pie chart’ (¶[0140]: Figure 7D).  Here, ‘on a map’, ‘as a pie’, or ‘as a line chart’ is “a presentation label” (“tagging a fourth token of the plurality of tokens with a presentation label, wherein the skill is mapped to the presentation label and wherein the digital content is based on the presentation label”).  That is, a “skill” is to calculate an average price and display it as a map, where “a presentation label” is ‘on a map’, and “the digital content” is a display of an average price on a map based on “the presentation label”.  
Concerning claims 5 and 15, Setlur et al. discloses that a data visualization platform automatically generates and displays a data visualization of retrieved data sets in response to the natural language input (“wherein the object identifies automatically-creatable digital content”).  (¶[0044])  Here, “the object” may be a display in a map of ‘average price’ in a command ‘average price as a map’.  (¶[0138]: Figure 7A)  A map of an average price, then, is automatically created as digital content.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur et al. (U.S. Patent Publication 2020/0110779) in view of Vangala et al. (U.S. Patent Publication 2019/0361719) as applied to claims 1 and 11 above, and further in view of Wolfram (U.S. Patent No. 9,594,737).
Setlur et al. discloses a natural language processing module 238 (“a natural processing engine”), but does not provide training of a natural processing engine with a user preference for at least one of an action and an object.  However, Wolfram teaches a similar method and system for natural language document authoring that performs natural language processing of commands from a user.  (Column 3, Lines 52 to 63: Figure 1)  Natural language processing module 108 may include a parser configured to examine an input.  (Column 4, Lines 14 to 21: Figure 1)  Specifically, Wolfram teaches an embodiment with a context module 132 that may be configured to apply learning techniques to adapt mapping 126 based on usage by a particular user, a group of users, etc.  Context module 132 may apply learning techniques to adapt mapping 126 to accommodate different natural language phrases utilized by a particular user, a small group of users, a large population of users, etc.  (Column 7, Lines 18 to 30: Figure 1)  Here, adapting by learning techniques is the same as “training”, and adapting to usage of a particular user for different natural language phrases is “training a natural language processing engine with user preferences”.  Control module 124 is configured to use mapping 126 to analyze the one or more expressions generated by the natural language processing module 108 and to map the one or more expressions to one or more stylesheet instructions and content to be added to web page data 116.  (Column 5, Lines 55 to 62: Figure 1)  Specifically, Wolfram teaches a command, “add picture from my computer to upper right corner”.  (Column 10, Lines 16 to 24: Figure 3A)  Here, ‘add’ is “an action” to perform a task that is ‘mapped to’ “an object” of a picture and “a data source” of ‘from my computer’.  An objective is to generate hypertext language documents including web pages from natural language input.  (Column 1, Lines 5 to 8)  Wolfram to analyze natural language utterances in a data visualization interface of Setlur et al. for a purpose of generating hypertext language documents including web pages from natural language input.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur et al. (U.S. Patent Publication 2020/0110779) in view of Vangala et al. (U.S. Patent Publication 2019/0361719) as applied to claims 1 and 11 above, and further in view of Fitzpatrick et al. (U.S. Patent No. 5,671,328).
Setlur et al. discloses a set of skills including visualizations of creating a bar chart, a Gantt chart, a line chart, a map, a pie chart, etc.  However, Setlur et al. does not expressly disclose “wherein the skill comprises an atomic skill or a macro skill.”  Still, Setlur et al.’s visualizations might be implicitly construed as “an atomic skill”, insofar as an ‘atomic skill’ is defined in the Specification, ¶[0058], as creating or modifying content of one or a few slides in a digital presentation from a single natural language command.  That is, Setlur et al. implicitly provides that any command creates one visualization, so that this is equivalent to “an atomic skill”, e.g., creating one bar chart of average price.  Moreover, ‘macro commands’ are known in the prior art of natural language understanding for applying a command to multiple instances, e.g., ‘capitalize all words’.  The Specification, ¶[0059], defines “a macro skill” as creating or modifying many slides or an entire presentation from a single natural language input command from a user.  Fitzpatrick et al. teaches a method and apparatus for automatic creation of a voice recognition template entry by automatically assembling a plurality of commands.  (Abstract)  Each voice recognition criteria component is a template entry, and a template entry includes an associated macro and may include an associated comment string.  A macro may be a command that is automatically input to a data processing system.  (Column 1, Lines 17 to 30)  A template may include simple, or ‘atomic’ macros, where the user may execute complicated commands by voicing a sequence of voice recognition criteria components, whereby invoking a sequence of atomic macros.  More complex macros that may be specifically tailored to commands more frequently invoked by the user would be more efficient.  (Column 1, Lines 45 to 54)  Fitzpatrick et al., then, broadly teaches atomic and macro commands.  An objective is to automatically create voice template entries for more frequently used complex commands to enhance input efficiency.  (Column 1, Lines 55 to 60)  It would have been obvious to one having ordinary skill in the art to provide skills of Setlur et al. that are atomic or macro as taught by Fitzpatrick et al. for a purpose of enhancing input efficiency of commands.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur et al. (U.S. Patent Publication 2020/0110779) in view of Vangala et al. (U.S. Patent Publication 2019/0361719) as applied to claims 1 and 11 above, and further in view of Gupta et al. (U.S. Patent Publication 2012/0053945).
Setlur et al. discloses an action label of ‘average’ and an object label ‘price’, but omits increasing a probability belief score in response to a successful mapping of the action and object to the skill, and decreasing the probability belief score in response to Gupta et al.  
Generally, Gupta et al. teaches belief state tracking is used to gather information of several turns of an interaction in a dialog between a user and a system.  (¶[0003])  Partially observable Markov decision processes (POMDPs) rely on a probability distribution over a set of possible belief states based on previous observations and update the probability distribution based on each subsequent observation.  (¶[0006])  If a goal is achieved by performance of an action, a POMDP reward score is determined for the iterative user input and action performance process.  (¶[0009])  Specifically, Gupta et al. teaches that training module 320 updates policy parameters by maintaining a reward score for each user interaction.  POMDP attempts to minimize the number of turns required to perform a user-intended action through the use of a reward/penalty system.   Each time an action other than the intended action is performed, a penalty may be applied to the reward score, e.g., a reward score is reduced by 1.  (¶[0052]: Figure 3)  Training module 320 may map belief features to a probability distribution over actions.  (¶[0059]: Figure 3)  Here, if a reward score is given to a correct performance of an action, then this corresponds to “increasing a probability belief score in response to a successful mapping”, and applying a penalty by reducing a reward score for an incorrect performance of an action corresponds to “decreasing the probability belief score in response to an unsuccessful mapping”.  An objective is to implement belief state tracking to address potential for error in speech recognition due to noisy observations and interference.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to train belief state tracking by increasing a probability by a reward in response to Gupta et al. to perform tasks directed to data visualizations of Setlur et al. for a purpose of addressing potential for error in speech recognition due to noisy observations and interference.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur et al. (U.S. Patent Publication 2020/0110779) in view of Vangala et al. (U.S. Patent Publication 2019/0361719) as applied to claims 1 and 11 above, and further in view of Dang et al. (U.S. Patent Publication 2017/0177559).
Setlur et al. does not clearly disclose “generating an insight for the digital content comprising textual content.”  However, Dang et al. teaches automatically identifying insights from a dataset and presenting the insights graphically and in natural language text by importance.  Insights are presented in order of importance in automatically generated charts that visually describe each insight and in natural language text that describes each insight in a way that may be understandable to a general audience who may not have a familiarity with statistics.  (Abstract)  An objective is to enable users to identify insights from their data when a dataset may include noisy or incomplete data, including outliers or missing data that might make it difficult for a common user to determine meaningful analysis data, e.g., an average value, trend line, etc., and where users may have a limited knowledge of principles of statistics graphics or data analysis, which may make it difficult for him/her to identify important insights.  (¶[0003] - ¶[0004])  It would have been obvious to one having ordinary skill in the art to automatically generate an insight for digital content comprising text content as taught by Dang et al. in Setlur et al. for a purpose of enabling users to identify insights from noisy or incomplete datasets when a user has limited knowledge of statistics graphics.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur et al. (U.S. Patent Publication 2020/0110779) in view of Vangala et al. (U.S. Patent Publication 2019/0361719) as applied to claims 1 and 11 above, and further in view of Shen et al. (U.S. Patent Publication 2020/0410986).
Setlur et al. does not expressly disclose “adding a new skill to the skill library based on the action and the object.”  However, it is fairly common to define new functionality for natural language interfaces.  Specifically, Shen et al. teaches a method and system for automated natural language understanding in skill development that defines a user utterance associated with a skill to be performed for a skill that is not recognized by a natural language understanding engine.  One or more known skills have one or more slots that map to at least one word or phrase in a user utterance.  (Abstract)  Automation is provided for skill development in natural language understanding.  One or more sample utterances are received for each new skill, and users may provide instructions or onscreen demonstrations for performing one or more actions associated with the new skill.  (¶[0028])  Annotated training utterances and a natural language understanding engine for a new skill can be developed in an automated manner with reduced or minimized user input or user interaction.  (¶[0030])  It would have been obvious to one having ordinary skill in the art to add a new skill as taught by Shen et al. to a skill library of data visualizations from commands of actions Setlur et al. for a purpose of automating development of skills with reduced or minimized user input or user interactions.

Response to Arguments
Applicants’ arguments filed 24 November 2021 have been fully considered but they are not persuasive.
Applicants’ amendment includes non-patent literature so as to resolve problems of incorporation by reference.
However, Applicants’ Specification, ¶[0052] and ¶[0057], still includes three improper hyperlinks: “www.chokkan.org/software/crfsuite”, “github.com/scrapinghub/python-crfsuite”, and “python-pptx.readthedocs.io/en/latest/”.  Applicants’ amendments do eliminate a hyperlink at ¶[0038].  However, Applicants’ amendments state that some universal resource locators (URLs) are left in, but are limited to domains without any prefixes or browser-executable code.  This is not persuasive, and is it maintained that these hyperlinks are still improper, and must be deleted.  MPEP §608.01 VII does provide some limited exceptions for hyperlinks that are only top-level domain names without prefixes, but Applicants’ hyperlinks are not top-level domain names.  That is, a top-level domain name might be “apple.com” or “chokkan.org”, but not “www.apple.com/watch/” or “www.chokkan.org/software/crfsuite”.  Additionally, one can see that Microsoft® Word® automatically renders some of these domain names as hyperlinks, as indicated by underlining and changing color, so that these hyperlinks remain browser executable code, even if they are top-level domain names under MPEP §608.01 VII.
Setlur et al. (U.S. Patent Publication 2020/0110779) in view of Vangala et al. (U.S. Patent Publication 2019/0361719).  Additionally, Applicants amend claims 4 and 14.  Generally, Applicants arguments merely recite the claim language of these amendments, and allege that the limitations are not disclosed or taught by prior art.  These arguments are not persuasive.
Applicants’ independent claims 1 and 11 remain obvious under 35 U.S.C. §103 over Setlur et al. and Vangala et al.  Claims 4 to 5 and 14 to 15 are now obvious under 35 U.S.C. §103 over Setlur et al. and Vangala et al., too.  The rejection no longer relies upon Zhang et al. (U.S. Patent Publication 2019/0073351), as these limitations are now taught by Setlur et al.  The rejection of some of the dependent claims continues to rely upon Wolfram (U.S. Patent No. 9,594,737), Fitzpatrick et al. (U.S. Patent No. 5,671,328), Gupta et al. (U.S. Patent Publication 2012/0053945), Dang et al. (U.S. Patent Publication 2017/0177559), and Shen et al. (U.S. Patent Publication 2020/0410986).  The rejection is being revised somewhat to address these amendments provided by Applicants.
Mainly, Applicants have not significantly changed the scope of the independent claims by their amendments.  Specifically, Applicants have introduced limitations directed to “parsing” and “tagging” with “labels”, but these features are maintained to be disclosed by Setlur et al.  Here, Setlur et al. discloses parsing at ¶[0007], parsing into tokens at ¶[0057], parsing a command into tokens at ¶[0092], and parsing at ¶[0164].  Similarly, “tagging” with “labels” is disclosed at ¶[0007], where an expression is Setlur et al., specifying that ‘average’ is an aggregation type and price is a data field to be aggregated is equivalent to “tagging” with “labels”.  That is, a tag or label for ‘average’ is ‘aggregation type’ and a tag or label for ‘price’ is ‘data field to be aggregated’.  
Applicants have deleted their prior limitations directed to “comprising an action to generate digital content, an object, and a data source for the digital content”, “processing the natural language command to identify the action, a type of digital content, and the data source”, and “wherein the natural language command is mapped to one or more skills of the plurality of skills”.  The claim language might be considered to be somewhat broadened by these deletions, but the amendments appear to introduce some of these limitations into “tagging”.
Setlur et al. can be understood to broadly disclose the limitations of the independent claims directed to “an action label”, “an object label”, and “a data type label”.  Similarly, Setlur et al. can be understood to disclose the limitations of claims 4 and 14 directed to “a presentation label”.  Here, “an action label” is applied to ‘average’ of ‘aggregation type’ and “an object label” is applied to ‘price’ of ‘a data field to be aggregated’.  That is, ‘price’ is an “object” of an “action” to ‘average’.  Setlur et al. discloses that a user can specify a data source.  (Abstract; ¶[0007])  Here, a data source in a natural language command is equivalent “a data type label”, so as to “retrieve data from a data source based on the data type label”.  Moreover, Setlur et al. Setlur et al.’s various chart types of bar chart, Gantt chart, line chart, map, pie chart, scatter plot, and treemap can each be construed as a “skill of a plurality of skills in a skill library”.  Even if “a skill of a plurality of skills in a skill library” is not disclosed by Setlur et al., it is expressly taught by Vangala et al.  Additionally, Vangala et al. teaches “retrieving data from a data source based on the data type label” for a command, ‘Play music by The Beatles from MusicService2’.  (¶[0057] - ¶[0058])  Vangala et al.’s ‘Play music by The Beatles from MusicService2’ includes “an action” of ‘Play’, “an object” of ‘music by The Beatles”, and “a data source based on the data type label” of ‘MusicService2’.
This Office Action is NON-FINAL. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. 
Ciano et al. discloses related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        January 18, 2022